Citation Nr: 1522672	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  05-08 519	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for a right shoulder grenade fragment wound.

6.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision as to hearing loss, right shoulder disability, hypertension, sleep apnea, and a neck disability, and a June 2004 rating decision as to PTSD and a TDIU.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, although the June 2004 was prepared by the RO in San Diego, California.  In relevant part, the June 2004 decision denied TDIU and a rating in excess of 30 percent for PTSD.  

In May 2005, while the appeal to the Board as to PTSD and a TDIU was pending, the Veteran was awarded a temporary total (100 percent) evaluation for PTSD, effective from August 30 to November 30, 2004, under the provisions of 38 C.F.R. § 4.29.  In August 2005, the RO increased the evaluation for PTSD to 50 percent, effective from November 21, 2003, the date of receipt of the Veteran's claim for increase.    

After the claims for PTSD and TDIU were remanded for additional development in August 2007 and July 2009, the Board denied the claim for a rating in excess of 50 percent for PTSD in a December 2010 decision, which also remanded the issue of entitlement to a TDIU.  The Veteran appealed the December 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the parties to the appeal filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied a rating in excess of 50 percent for PTSD.  The Court granted the Motion later that same month.  

In a February 2012 decision, the Board granted a 70 percent disability rating for PTSD from November 21, 2003, and remanded the TDIU claim.  The Veteran appealed this denial to the Court, which resulted in a September 2012 JMR that returned the claim to the Board.  In October 2014, the Board again remanded both issues for further development.  

A September 2009 statement from the Veteran that a VA-related accident at Coatesville has caused neck pain may be interpreted as raising a claim for entitlement to compensation under  38 U.S.C.A. § 1151 for a neck disability; however, such a claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of it and must refer the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to a rating in excess of 10 percent for a right shoulder grenade fragment wound, entitlement to service connection for a neck disability and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has sleep apnea that is caused by or related to active military service.  

2.  During the appeal period, the Veteran's hearing loss was manifested at worst by Level I hearing acuity bilaterally.  

3.  The Veteran's PTSD has been manifested by a level of functional impairment most closely approximating total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a compensable disability evaluation for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).    

3.  The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the PTSD claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in that claim is harmless and will not be further discussed.

As to the claims for bilateral hearing loss and sleep apnea, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

An August 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, VA has obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The AOJ attempted to obtain Social Security Administration (SSA) documents but was informed in July 2008 that there are no records available.  38 C.F.R. § 3.159(c)(2).  

Relevant VA examinations as to hearing loss were conducted in January 2011 and September 2012.  The record does not reflect that these examinations were inadequate for the purposes of evaluating the Veteran's hearing loss disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted an audiological examination of the Veteran and provided findings relevant to the criteria for rating the disability.  

There has been no VA examination for the purposes of determining entitlement to service connection for sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a VA examination to determine whether the Veteran has sleep apnea that is the result of his military service is not necessary to decide the claim.  Although the Board recognizes that the Veteran is being treated for sleep apnea, there is no competent and credible evidence of this sleep apnea beginning during service or being otherwise related to service, as will be discussed in greater detail below.  

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Sleep Apnea

The preponderance of the evidence is against finding that the Veteran's sleep apnea is related to his service.  A December 2001 letter from a private treatment provider indicates that the Veteran has been diagnosed with obstructive sleep apnea with reference to a September 2001 polysomnogram, thus satisfying the requirement for competent evidence of a current disability.  However, there is no evidence of a sleep apnea diagnosis or sleep apnea symptoms in service, and therefore, there is no evidence of an event, injury, or disease in service.  Moreover, there is no indication that the Veteran's disability or symptoms may be associated with service or another service-connected disability.  Neither the letter nor the polysomnogram relates the Veteran's sleep apnea to his military service or a service-connected disability.  

The Veteran asserted in his September 2009 claim that his sleep apnea was found to have a component which was determined to be not related to any usual causes.  The Board recognizes that the Veteran may believe that the possibility of an unusual component of his sleep apnea indicates a connection to service.  However, the record does not reflect that the Veteran has medical training, and therefore he is not competent to opine on complex medical issues such as the etiology of his sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007)  (A lay person is not competent to diagnose cancer).  In the absence of in-service symptoms or diagnosis of sleep apnea, or an indication that it may be related to service, the Board must deny the claim of service connection for sleep apnea without an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

As the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Relevant VA examinations were conducted in January 2011 and September 2012.  The January 2011 examination documented a puretone threshold average of 43.75 decibels in the left ear and 46.25 decibels in the right ear, at the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz.  The Maryland CNC speech recognition scores were 92 percent in the left ear and 96 percent in the right ear.  The examiner described the functional impairment of the Veteran's hearing loss disability as difficulty understanding conversational speech with background noise, in poor listening conditions and when he cannot visualize the speaker's face.  

The September 2012 VA examination documented a puretone threshold average of 45 decibels in the left ear and 44 decibels in the right ear, at the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz.  The Maryland CNC speech recognition scores were 100 percent for the left ear and 96 percent for the right ear.  The Veteran described the impact on the ordinary conditions of daily life as his hearing dropping off a little bit, and the examiner asserted that while the hearing loss may impact the ordinary conditions of daily life, it does not impact his ability to work.  While the Board recognizes that the September 2012 description of functional impact is not as detailed as would be ideal, as the January 2011 examination provides ample description of the functional impact of the Veteran's hearing loss, the record as a whole contains an adequate description of the functional impact of the Veteran's disability.  

Applying the method for evaluating hearing loss to the results of the audiological reports reveal Level I hearing impairment bilaterally in both cases.  According to Table VII, a noncompensable rating is warranted for this degree of hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Also, as pure tone thresholds at each of the four specified frequencies have not been shown to be 55 decibels or more, and the pure tone threshold have not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results do not reveal an exceptional pattern of hearing loss.  Therefore, Table VIA should not be applied.  See 38 C.F.R. § 4.86.  

While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule does not indicate that the Veteran's hearing loss warrants a compensable rating.  

The Board must also consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence represents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the Veteran's hearing loss causes difficulty in understanding conversational speech under certain circumstances.  The Veteran's hearing loss levels have been appropriately measured by an audiological examination that considered both audiometric testing at specified levels and speech recognition test scores.  The rating schedule recognizes a veteran's inability to hear or understand words by including speech recognition testing as part of the rating criteria.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The Veteran has not challenged and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule. 

PTSD

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

The rating criteria for PTSD indicate that a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

A VA examination was conducted in March 2004.  The Veteran reported chronic sleep difficulties, problems with irritability and loss of temper, and exaggerated startle response.  The examiner described the Veteran as appropriately dressed but somewhat unkempt in that he was unshaven.  The examiner felt that the Veteran's difficulty managing at work was a result of depression rather than PTSD, although the examiner did not explain which symptoms were due to each illness.   

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board shall consider the Veteran's depression symptoms as part of his PTSD.  

A December 2004 statement by the Veteran indicated that the Veteran felt his depression severely limits his ability to be a reliable, flexible, and cognitive employee.  He has little desire to do anything and tires easily if involved in any prolonged activity, suffers from debilitating hypervigilance, an increased desire to isolate, and panic attacks.  He wrote that his wife prompts daily waking and self-care, such as shaving and brushing his teeth, as well as maintaining his wardrobe.  
In a June 2005 VA examination, the Veteran complained of anger issues, sleeplessness, and isolation.  He also discussed his troubled relationship with his wife.  He stated that he periodically will hear someone call his name but denied any visual or tactile hallucinations, and there was no evidence of altered level of consciousness.  The Veteran stated that he was irritable and suffered from periods of anxiety triggered by his wife, who tries to tell him how to lead his life.  He described himself as primarily close to his daughter and also estimated having six friends, two of whom he considers close.  He said that he did not belong to any groups or clubs but was friendly with his neighbors.  He stated he was mostly afraid of authority figures.  The examiner stated that it is impossible to definitively delineate the specific contributions of the Veteran's depression, and that they are expected to clearly exacerbate his PTSD.  The examiner opined that the Veteran's symptoms have a minimal-to-moderate negative impact on his ability to obtain and maintain physical or sedentary employment and cause minimal-to-significant interference with his social functioning.  

In a July 2005 VA treatment note, the Veteran reported increased nightmares, and stated he "lost it "at a zoning board hearing.  He became agitated, yelled, and interfered with the meeting such that he frightened the person who accompanied him.  The Veteran also stated that he was down to one friend because everyone else was aggravating him.  

In August 2005, a county board of retirement found that the Veteran was mentally or physically incapable of performing the essential duties of his job.  This finding was based upon an October 2005 evaluation by a doctor who related the Veteran's struggle with various selectmen who he felt improperly pressured him to proceed with certain projects, as well as psychiatric symptoms, including intense anxiety, agitation, depression, fits of rage at his wife, and flashbacks to Vietnam.  The doctor found that the Veteran's PTSD was reactivated under the stress of his role at work, and that he was incapable of performing the essential duties of his job based upon his psychiatric symptoms.  This doctor also found that his incapacity should be considered permanent.  An August 2005 letter from a different doctor also outlined the Veteran's PTSD symptoms and found that the Veteran was far too anxious, his concentration far too impaired, and his ability to relate to others far too limited to allow him to work.  Therefore, the record reflects that the Veteran's service-connected PTSD prevents him from resuming his most recent employment.  

In a May 2006 VA treatment note, the Veteran stated that he and his wife rarely speak.  Later that month he reported that he enjoyed spending time at his daughter's house, that he has been helping her build a deck, and that he was able to talk to people and attend a church party.  In June 2006, he stated that he was involved with other veterans and goes to the Vet Center, but then he reported that he had not been getting counseling for the past year because his Vet Center group had broken up.  He described his concentration as terrible, and stated his memory skips around.  He said he has thought of suicide on and off for years, although he has no intent or plan, that his anger has been a problem for many years, and that he worries more than other people.  He also stated that he sometimes knows what is going to happen before it happens, that he has some thoughts that people have been working against him.  He was assigned a GAF score of 55.  

An August 2007 lay statement submitted by a friend of the Veteran asserted that the Veteran has become very suspicious of just about everyone he knows, argumentative with his wife, family, and friends, has shown confusion when driving such that he was a hazard to himself and others, and never seems to complete his carpentry projects without a lot of prompting from others.  The letter writer felt that the Veteran could not earn a living for himself because of his inability to finish things that he starts.  

In January 2009, the Veteran stated that he had been in a PTSD group, but dropped out because he could not deal with the personalities and had conflict with other members.  He was described as very isolative, not really leaving his house, not interested in getting involved in things, and avoided people due to his trust issues.  The Veteran continued to describe his relationship with his wife as very poor, but said that he was afraid to leave.  

In April 2009, the Veteran stated that he goes out when his wife drags him, and that he feels like he is getting worse and does not care about anything, and specifically does not care to shave.  The Veteran reported that he feels that he cannot trust anyone because "he knows it was a set up."  In June 2009, he described himself as isolating by staying in his "bunker," and that his friends had dispersed.  In July 2009, he was described as not interested in taking care of himself, and said his wife is really necessary to keep him clean and laundered.  He was assigned a GAF score of 50.  

A July 2009 letter from the Veteran's treating physician stated that he suffers from a very significant depression with minimal social interaction.  She described the Veteran as isolating himself socially due to his irritability and lack of desire to interact with others.  She stated that his depression is characterized by decreased energy, poor concentration, minimal motivation, and feelings of guilt and hopelessness.  The Veteran has been increasingly angry and ruminative about his experience and has started to develop suspiciousness and extreme lack of trust.  The letter writer described the Veteran as not employable as a result of his symptoms.  

In an October 2009 VA examination, the Veteran recounted his difficulty with his supervisors at his previous employment, and became somewhat tangential in discussing how they reminded him of lieutenants in Vietnam.  He denied arguments or physical confrontations in the workplace, but felt that he "could not work for anybody" and recounted two incidents where he "got into it" with a manager at Home Depot because he felt that there were not enough checkout counters open.  This encounter did not escalate to the point of a physical confrontation.  He provided conflicting information about his socializing.  He stated that he spends a lot of time alone, leaves the house reluctantly and then only goes to places where he feels safe.  He stated that he is no longer friendly with others, that he only has a few online friends, and that he spends a lot of time alone.  However, he later stated he belonged to several organizations, although it is unclear how often he participates in their gatherings or events, and reported having a good relationship with his next-door neighbors, liking people, and attending church regularly.  The Veteran again stated that he had periods of pre-cognizance, but the examiner did not believe he met the process of psychotic process.  The Veteran asserted that his PTSD has a limited impact on his relationship with his children because they live far away, and discussed his difficulty with his wife.  The examiner assigned a GAF score of 50 and asserted that the Veteran would have difficulty working with other people and have moderate to severe difficulty in obtaining or maintaining employment if he had to work in tandem with others, but that there is no evidence that he is unable to obtain or maintain employment either physical or sedentary.  

In September 2011, the Veteran was described as angry and irritable.  He stated that he stays inside most of the time because if he interacts with others he becomes increasingly frustrated and angry, but that if he restricts his interactions to immediate family he can at least get through the day.  However, even this level of isolation caused friction, and the Veteran described trouble with his wife, who was planning a trip even though he did not want to go.  He reported that he had stopped going to group therapy because he found it painfully redundant.  

A private psychiatric opinion was obtained in November 2011.  This private doctor described the Veteran as dressed in rumpled, bland, and mildly soiled clothing, with fairly poor grooming.  He appeared tired, with downcast gaze.  His personal hygiene appeared poor and his eye contact was impaired.  He tended to be overbearing in his lengthy and bombastic responses.  His mood was anxious and his affect constricted.  The private examiner described the Veteran as having significantly impaired recent memory, and moderately impaired remote memory.  His thought process was circumstantial, he denied hallucinations, and although he endorsed occasional overvalued ideas, this was not to the level of delusion.  The examiner felt he reflected poor frustration tolerance and easy irritability.  He endorsed a history of suicidal and homicidal thoughts, but no such intention.  His judgment was described as limited by his tendency to irritability and antagonism, and his impulse control seemed tenuous.  

The examiner described the Veteran as irritable, hyper-sensitive, easily agitated around people, unable to concentrate or remember instructions accurately, hyperreactive to noises and stimulate associated with his trauma, and generally fatigued from lack of sleep with poor hygiene.  The examiner believed the Veteran's ability to work was impaired at a serious level, and all his family relations are impaired by his self-isolating and irritability, most notably his marriage.  The examiner felt the Veteran's irritability presents a clear impairment of judgment, which led to public agitation.  The examiner assigned a GAF score of 48, and expressed that the Veteran's irritability presents a disruptive influence on, and an insurmountable impediment to, success in occupational and social functioning.  The examiner ultimately opined that the Veteran's PTSD symptoms are more likely than not completely disabling him occupationally and socially, effectively precluding him from securing or engaging in a substantially gainful occupation.  

A VA examination was conducted in September 2012.  The Veteran reported a good relationship with his children, and very few friends.  The Veteran stated that he retired due to PTSD and an emotional distress disability, and that he had not worked since then because of his PTSD, particularly his anger towards others and inability to work with idiots.  The Veteran's symptoms were described as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner found that while the Veterans' symptoms cause a moderately severe degree of impact on his ability to obtain and maintain gainful employment, there is no evidence that he is unable to do so due to his PTSD alone.  The examiner also opined that the Veteran would have difficulty working with other people and would have moderate to severe difficulty in obtaining or maintaining employment if he had to work in tandem with others.  

An additional opinion was obtained by VA in December 2013 from a doctor who reviewed the Veteran's claims file, but did not personally examine him.  The doctor asserted that the Veteran is actively involved in all aspects of his medical care and regularly attends appointments that are a considerable distance from his home, is a volunteer for two veterans' organizations, and has completed a not insignificant amount of training necessary to lead a Vet-to-Vet support group.  The doctor found that the Veteran maintains good relationships with his family, neighbors, members of his church, and members of a social club.  The Veteran was described as having active hobbies, and attending holiday parties with his family.  Based upon these findings, the doctor found that the Veteran did not meet the  criteria for total disability or individual unemployability.  

A July 2014 supplemental opinion was obtained from the private doctor who examined the Veteran in November 2011.  The examiner contested the December 2013 opinion, asserting that the December 2013 doctor did not interview the Veteran and thus did not identify his poor grooming, overbearing demeanor, loquaciousness, circumstantial thinking, and concentration/memory impairments.  The private doctor disagreed with the December 2013 letter writer, asserting that the record reflects that the Veteran's group therapy was truncated due to altercations with other group members, the Veteran's friends had deteriorated to 1-3, his visits with his grandchildren was occasional as he cannot tolerate them in his home, and that he avoids his wife, hates people in general, and isolates for most part, avoiding conflict by staying at home.  

The Veteran also submitted a July 2014 statement in which he asserted that he believed his PTSD warranted a 100 percent rating and a TDIU.  The Veteran stated that his wife handles all the housekeeping, and has to prompt him to take care of his hygiene and necessary daily activities.  He asserted substantial angry discourse with his wife regarding control of how things should be done, which contributes to his symptoms, resulting in further dislike of people, distrust of everyone, and inability to make reasoned decisions.  The Veteran asserted that he often acts carelessly and is usually chastened for "inappropriate" behavior by his wife or oldest son.  He discussed frequent suicidal ideation, being frightened of crowds, and an intense dislike for all blood relatives with the exception of his sister, who he has not seen in three or four years, and his children.  He also stated that he has no friends that he feels comfortable asking for help, and that he only socializes when his wife insists.  He described relief when a trip was cancelled.  He stated that he was not actively involved in any organizations, and has decided he should no longer attend town meetings because he goes into irrational rants.  He asserted that he does not plan to attend any more meetings and has not been involved in the "Vet 2 Vet" program since 2010, and described it as a failure.  He stated he cannot maintain concentration for more than 15-20 minutes, does not suffer those in authority well, and has short patience for the "antics" of his grandchildren, although he asserted he loves them.  He asserted he generally prefers to be alone, and feels that he may act inappropriately.  

The Board finds that, allowing the Veteran the benefit of the doubt, his PTSD results in functional impairment that most closely approximates total occupational and social impairment.  The Veteran's treatment records reflect that he is intermittently poorly groomed or demonstrates poor hygiene.  Based upon the Veteran's statements, it appears that the level of general hygiene he does achieve is the result of the efforts of his wife.  An intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, is one of the criteria that demonstrate a total occupational and social impairment.  The Veteran reported periodically hearing someone call his name in the June 2005 examination.  Although this audio hallucination is not persistent, it is for consideration as a symptom in favor of total occupational and social impairment.  The Veteran has not demonstrated gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation as to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  However, these symptoms are not exclusive, but rather are examples of typical symptoms for a listed percentage rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

The record reflects that a retirement administration commission found that the Veteran was incapable of performing the essential duties of his job based upon his psychiatric symptoms, and this finding was supported by three separate psychiatric opinions.  VA examiners have found that the Veteran is not unemployable due to his PTSD, and the Board recognizes that he has performed home improvement projects as a hobby or to help family members.  However, contrary to the findings of the VA examiners, the record reflects that his PTSD symptoms deprive him of the reliability and efficient functional necessary for gainful employment.  In the March 2004 VA examination, the Veteran acknowledged that he is skilled in the areas of carpentry and home construction and remodeling, but that he feels he has very little tolerance for any type of stress and fears that if he attempted to work in a profession that he would experience interpersonal conflict with customers.  This assertion is supported by the Veteran's numerous reports in treatment records of anger or irritability.  

The record also reflects that the Veteran's concentration has diminished to the extent that an August 2007 letter from a friend asserted that the Veteran was incapable of earning a living for himself because of his inability to finish the things that he starts, and a July 2010 VA treatment note the Veteran reported difficulty concentrating such that he had to stop his carpentry.  In a July 2014 written statement, the Veteran stated that he cannot maintain concentration and focus for more than 15-20 minutes, and jumps from one activity to another.  The Board thus notes that even if the Veteran attempted self-employment performing home improvement or repair tasks for others in relative isolation, his lack of concentration and tendency to leave tasks unfinished would increase the likelihood of confrontation with customers.  The Veteran's difficulty with interpersonal relationships, particularly with people in positions of authority, indicate that any such confrontation would be an angry or stressful one.  The Veteran's intermittent carpentry, home improvement projects, and other hobbies thus do not translate to the ability to engage in substantially gainful employment.  Although the December 2013 examination report emphasized the Veteran's participation in various groups, the record as a whole reflects a more general pattern of self-imposed isolation and fractious encounters with others that, allowing the Veteran the benefit of the doubt, is more supportive of a finding of total occupational impairment.  

The Board recognizes that the Veteran's marriage of many years, relationship with his children and grandchildren, and intermittent reports of friendship with others or participation in social activities, weigh against a finding of total social and occupational impairment.  However, the Veteran's reports of social engagement are contradictory.  Although the Veteran intermittently reports having several friendships or involving himself in social activities such as veteran's groups, the record reflects that the Veteran's usual lifestyle is one of isolation.  The Veteran consistently describes his relationship with his wife as poor to the point that he would leave were he not afraid to do so, and spends most of his time alone in an area of the house he describes as his "bunker."  He states that he has a good relationship with his children and grandchildren, but he also describes his interactions with them as occasional, and at the October 2009 exam he indicated that his PTSDS had less of an effect on the relationship with his children because they did not live nearby.  Although his treatment notes reflect occasional positive social interactions, such as a visit with his daughter when he was able to successfully interact with others, for the most part he reports isolation, anger, and a deep distrust of others, which contradicts statements during VA examinations that he is a member of assorted organizations or close to his neighbors.  The Board finds that the Veteran's regular treatment records are more probative as to the severity of the Veteran's PTSD and its effect on his relationships with others.  The Veteran also asserts that his social activity, such as it is, is the result of his wife's perseverance rather than his own inclination, and that he resists and dreads these interactions.  Therefore, allowing the Veteran the benefit of the doubt, his occasional social interactions ought not to prevent the Veteran from being found totally impaired.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).  

In light of the Veteran's self-imposed isolation, difficulty dealing with others, inability to maintain employment to the point that his previous employer found that he was incapable of performing his duties, intermittent inability to maintain his personal hygiene, and occasional audio hallucinations, the Board resolves doubt in favor of the Veteran and finds that the Veteran's PTSD is productive of functional impairment most closely resembling total social and occupational impairment.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).  

The Veteran has been assigned a rating of 100 percent.  Therefore, a higher evaluation is not available, and an extraschedular analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008) is not necessary in this case.  

Similarly, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a separate claim for TDIU has been brought and is being remanded, as will be discussed below.    


ORDER

Entitlement to service connection for sleep apnea is denied.  

A 100 percent disability rating for PTSD is granted, subject to the law and regulation governing payment of monetary benefits.  


REMAND

In regards to the Veteran's claim of entitlement to service connection for hypertension, the claim must be remanded for a VA examination as to the etiology of the Veteran's hypertension.  An April 1970 VA examination, performed within a year of separation from service, showed the Veteran's blood pressure to be 140/100 when sitting.  Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.  While one high blood pressure reading may not be sufficient to establish in-service hypertension, it is sufficient to trigger additional medical inquiry.  As the Veteran has a current diagnosis of hypertension, had a high blood pressure reading within one year of separation from service, and he has asserted that his hypertension is related to service, the Board finds that a VA examination is necessary to determine whether the Veteran has hypertension that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran asserts in his September 2009 claim that he received a neck injury, concussion, and whiplash in the Republic of Vietnam, which causes him significant pain and discomfort in his neck.  He specifically referenced a November 1968 attack.  The Veteran's service treatment records (STRs) do contain discussion of a November 1968 incident where the Veteran, while riding in a truck in the Republic of Vietnam, sustained multiple shrapnel injuries from an exploding grenade when the truck was ambushed.  While the STRs do not specifically state the Veteran experienced whiplash or a chronic neck injury, the Veteran is competent to assert that he experienced neck pain or injury in the course of this ambush.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cr. 2006).  The Veteran is also competent to state that he is currently experiencing neck pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the record contains competent evidence of an in-service injury as well as an indication that it may be related to current neck symptoms, a VA examination should be scheduled upon remand.  See McLendon, supra.  

As to the Veteran's claim for entitlement to a rating in excess of 10 percent for residuals of a right shoulder grenade fragment wound, a VA examination was conducted in August 2012.  The examiner found that the Veteran reported flare-ups and described them as occurring with overuse, but did not state the functional impact of these flare-ups.  An examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, the examination is inadequate to rate the Veteran's disabilities, and another examination should be obtained upon remand.  

As to the Veteran's claim for a TDIU, where, as in this case, a 100 percent or total rating has been assigned, the issue of entitlement to a TDIU is rendered moot unless the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  As the possibility of entitlement to a TDIU is necessarily affected by the rating assigned to the Veteran's right shoulder disability and whether the Veteran is service-connected for hypertension, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The claims folder should also be updated to include VA treatment records compiled since November 10, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Providence and all associated outpatient clinics from November 10, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an examination by an appropriate clinician to provide an opinion as to:

(i)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to or had its onset during service.  The examiner is to specifically consider the April 1970 VA examination showing the Veteran's blood pressure to be 140/100.  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current neck disability that is related to or had its onset during service.  The Veteran is to consider the Veteran's assertion that he experienced concussion/whiplash during a November 1968 ambush in the Republic of Vietnam.  
	
A complete rationale is required for each opinion given.  

3.  After completing the above, schedule the Veteran for an examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected right shoulder disability.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner must state the active range of motion of the right shoulder, in degrees, noting the normal range of motion of the shoulder for comparison.  The examiner is also instructed state whether there is any evidence of dislocation of the right shoulder, nonunion with loose movement, or malunion of the right shoulder.  If pain on motion of the right shoulder is shown, the examiner is to state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner is asked to indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  The examiner is instructed state whether there is any functional loss caused by the Veteran's right shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, the examiner must report any additional impairment due to pain on use and flare-ups reported in degrees of range of motion lost.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


